JUDGMENT
Tsoucalas, Senior Judge:
In accordance with the decision (Apr. 14, 1998) and mandate (Apr. 29,1998) of the United States Court of Appeals for the Federal Circuit, Appeal Nos. 97-1049,-1079, holding that the injunctions issued in Volume Footwear Retailers of Am. v. United States, 10 CIT 12 (1986), properly enjoined the liquidation by the U.S. Customs Service of “all entries of non-rubber footwear from Spain” covered by the Department of Commerce, International Trade Administration’s 1980-82 reviews, including plaintiffs entries, it is hereby
Ordered that the portion of the Court’s decision in Wolff Shoe Co. v. United States, 20 CIT 1038, 936 F. Supp. 1084 (1996), holding that the injunctions issued in Volume Footwear, did not suspend liquidation of plaintiffs entries under 19 U.S.C. § 1504(d) is vacated; and it is further
Ordered that plaintiff is not entitled to a refund with respect to the countervailing duties paid in connection with plaintiffs Schedule II entries; and it is further
Ordered that this case is dismissed.